Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,030,492. Although the claims at issue are not identical, they are not patentably distinct from each other because It is clear that all the elements of the application claim 21-40 are to be found in patent claim 1-18  (as the application claim 21-40 fully encompasses patent claim 1-18).  The difference between the application claim 21-40 and the patent claim 1-18  lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claim 1-18 of the patent is in effect a “species” of the “generic” invention of the application claim 21-40.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim 21-40 is anticipated by claim 1-18 of the patent, it is not patentably distinct from claim 1-18 of the patent.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 21-27 and 29-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forman et al. US Patent No.: 7,792,353 B2, hereinafter, ‘ Forman’ in view of Bernard et al US Patent No.: 10,140,421, hereinafter, ‘Bernard’.

 Consider Claims 21-22, 29-31, and 37-38, Forman teaches a method for operating a machine learning system, the method comprising: identifying an input (e.g., e.g., see at least figures 1 input training samples ); processing the input using a model to generate 1) a first prediction that represents a characteristic associated with the input (e.g., inputs are given predicted labels – “…the labels are repeatedly questioned…confirmed/re-labeled – see at least col. 2 lines 39-42, col. 3 lines 44-67, col. 7 lines 40-46 and figures ), and ii) a representation of accuracy associated with the prediction (e.g., prediction confidence, measure, of disparity and accuracy presumption –col. 6 lines 10-19 and figures 4); causing information associated with the input and the first prediction to be displayed on a user interface, and receiving one of an acceptance and a decline of the first prediction as an input in response to the display(please carefully note and correct antecedent basis for “ input”) (e.g., see at least figures 5-7) performing one of an active learning and an auto labeling process using the input and the first prediction (e.g., see at least figure 2).
 	However, Forman does not explicitly teach  comparing the representation of accuracy to a first threshold value and a second threshold value and, based at least in part on the comparison:
(i) in the event the representation of accuracy is greater than both the first and the second threshold value, automatically associating the first prediction with the input as a label; and
(ii) in the event the representation of accuracy is less than the first threshold value and greater than the second threshold value.
 	In analogous art, Bernard teaches as shown in at least the abstract and with respect to figure 4B confidence scores related to threshold  “ comparing some or all of confidence score data 460 to a threshold…As used herein, a “high” confidence score refers to a greater degree or more favorable level of confidence than a “low” confidence score” (e.g., see at least col. 8 lines – col. 12 lines 5) (i.e., comparing the representation to a threshold level of accuracy and in the event the representation of accuracy is higher automatically favoring it accordingly.)
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to include comparing the representation of accuracy to a first threshold value and a second threshold value and, based at least in part on the comparison:
(i) in the event the representation of accuracy is greater than both the first and the second threshold value, automatically associating the first prediction with the input as a label; and
(ii) in the event the representation of accuracy is less than the first threshold value and greater than the second threshold value for the purpose of facilitating performance of operations based on the comparison, performing one of an active learning and an auto labeling process using the input and the first prediction.
 	Consider Claims 23 and 32, Forman teaches wherein the input in response to the display is an acceptance, the method further comprising: saving the first prediction as a label associated with the input (e.g., the system can use the first prediction to retrain as illustrated with respect to figure 2).
 	Consider Claims 24 and 33, Forman teaches wherein the input in response to the display is a decline, the method further comprising: reusing the input as a subsequent input to the machine learning system (e.g., this is illustrated with respect to context in figures 5-7).
 	Consider Claims 25, 34 and 39, Forman teaches wherein the input in response to the display is a decline, the method further comprising: identifying at least a second prediction that represents a characteristic associated with the input(e.g., this is illustrated with respect to context in figures 5-7- retraining the system based in user or automatic input selections in the figures); causing information associated with the input and the second prediction to be displayed on a user interface (figures 5-7 illustrate various version of the predictions displayed to the user for input); and receiving one of an acceptance and a decline of the second prediction as an input in response to the display(figures 5-7 illustrate various version of the predictions displayed to the user for input acceptance or decline).
 	Consider Claims 26, 35 and 40, Forman teaches wherein the input in response to the display of the input and the second prediction is an acceptance, the method further comprising: saving the second prediction as a label associated with the input (Examiner note: which input does this refer to.  It would be most helpful if the Applicant could carefully review the antecedent basis for all inputs claimed)(e.g., this is illustrated with respect to context in figures 5-7- retraining the system based in user or automatic input selections in the figures).
 	Consider Claims 27 and 36, Forman teaches wherein the input in response to the display is generated by at least one of (i) a swipe action on a touch screen display device, and (ii) a mouse selection on a computing device (e.g., see radio buttons noted in at least figures 5-7).
Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forman et al. US Patent No.: 7,792,353 B2, hereinafter, ‘ Forman’ in view of admitted prior art.
 	Consider Claim 28,  Forman teaches representations of accuracy, however, Fordman does not teach wherein the representation of accuracy associated with the first prediction is a Softmax confidence value.
 	However, it would have been obvious to a person of ordinary skill in the art to include wherein the representation of accuracy associated with the first prediction is a Softmax confidence value since 0033 illustrate “...For example, an image is received by the classification model 202 and classified by the model 202 having a Softmax output, as known in the art, that is greater than 0.99.” In other words, it is known that the Softmax function outputs a vector that represents the probability distributions of a list of potential outcomes. Thus, the Softmax value represents a probability of accuracy or confidence.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TERRELL SHEDRICK whose telephone number is (571)272-8621. The examiner can normally be reached 8A-5P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on 571 272 7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES T SHEDRICK/Primary Examiner, Art Unit 2646